Exhibit 24(b)(8.73) SECOND AMENDMENT TO SELLING, SERVICES AND FUND PARTICIPATION AGREEMENT This Amendment is made this 1 day ofMarch, 2017, effective March 3, 2017. WHEREAS, Ivy Funds Distributor, Inc. (“Distributor”) and Voya Retirement Insurance and Annuity Company (“Voya Retirement”), Voya Institutional Plan Services, LLC (“Voya Institutional”), and Voya Financial Partners, LLC (“Voya Financial”), (collectively “Voya”), entered into said Selling, Services and Fund Participation Agreement dated July 30, 2009, as amended (the “Agreement”). Terms defined in the Agreement are used herein as therein defined; WHEREAS, on or about March 31, 2016, Distributor changed its name to Ivy Distributors, Inc.; WHEREAS, the parties desire to amend the Agreement; and NOW THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1. All references to Distributor, in the Agreement, shall now refer to Ivy Distributors, Inc. 2. Schedule A to the Agreement shall be deleted in its entirety and replaced with the new Schedule A, attached hereto. [The remainder of page intentionally left blank.] IN WITNESS WHEREOF, the undersigned have executed this Amendment by their duly authorized officers as of the date first written above. IVY DISTRIBUTORS, INC. By: /s/Thomas Butch Thomas W. Butch President & CEO VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY By: /s/Elizabeth Schroeder Name: Elizabeth Schroeder Title: Vice President VOYA INSTITUTIONAL PLAN SERVICES, LLC By: /s/Elizabeth Schroeder Name: Elizabeth Schroeder Title: Vice President VOYA FINANCIAL PARTNERS, LLC By: /s/Elizabeth Schroeder Name: Elizabeth Schroeder Title: Vice President Schedule A Funds Distribution Fee Administrative Services Fee Ivy Family of Funds A shares (excluding Ivy Money Market Fund) xx bps xx bps Ivy Money Market Fund A shares x bps x bps Ivy Family of Funds Y shares xx bps xx bps Ivy Family of Funds R shares xx bps xx bps Ivy Family of Funds N shares x bps x bps Ivy Family of Funds I shares x bps xx bps
